MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Sep 11 2018, 9:09 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Vassil M. Marinov                                        Todd M. Nierman
West Lafayette, Indiana                                  Bonnie L. Martin
                                                         Ogletree, Deakins, Nash, Smoak &
                                                         Stewart, P.C.
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Vassil M. Marinov,                                       September 11, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         79A02-1711-SC-2807
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
Fiat Chrysler Automotive,                                The Honorable Laura W. Zeman,
Appellee-Defendant                                       Judge
                                                         Trial Court Cause No.
                                                         79D04-1706-SC-2079



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1711-SC-2807 | September 11, 2018       Page 1 of 4
[1]   Vassil M. Marinov, pro se, appeals the small claims court’s grant of Fiat

      Chrysler Automotive’s motion to dismiss Marinov’s complaint under the

      Indiana Wage Payment Act. We affirm.



                                Facts and Procedural History
[2]   At some point prior to June 19, 2017, Marinov worked for, and then was

      terminated by, Fiat Chrysler. On June 19, 2017, Marinov filed a claim in small

      claims court under the Indiana Wage Claims Act, Indiana Code section 22-2-9-

      3, et. seq., alleging Fiat Chrysler had not paid him for one holiday, forty hours of

      vacation time, and supplemental unemployment benefits. On October 5, 2017, 1

      the small claims court granted Fiat Chrysler’s motion to dismiss. Marinov filed

      a motion to correct error on October 24, 2017, which the small claims court

      denied on October 26, 2017. 2



                                    Discussion and Decision
[3]   It is well settled that pro se litigants are held to the same standards as licensed

      attorneys and are required to follow procedural rules. Perry v. Anonymous

      Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014), trans. denied, cert.

      denied 135 S. Ct. 227 (October 5, 2015). “We will not become an advocate for a




      1
        Neither side states the filings which occurred between June 19 and October 5, 2017, and Marinov did not
      file a proper Chronological Case Summary.
      2
          Marinov requested, and we granted, permission to file a belated appeal.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-SC-2807 | September 11, 2018       Page 2 of 4
      party, nor will we address arguments which are either inappropriate, too poorly

      developed or improperly expressed to be understood.” Terpstra v. Farmers &

      Merch. Bank, 483 N.E.2d 749, 754 (Ind. Ct. App. 1985), reh’g denied, trans.

      denied.


[4]   Our Appellate Rules explain the sections of a brief on appeal and, regarding the

      argument section of the brief, states: “The argument must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning. Each contention must be supported by citations to authorities,

      statutes, and the Appendix or parts of the Record on Appeal relied upon[.]”

      Ind. Appellate Rule 46(A)(8)(a). Failure to present a cogent argument results in

      waiver of the issue on appeal. Srivastava v. Indianapolis Hebrew Congregation, Inc.,

      779 N.E.2d 52, 54 n.1 (Ind. Ct. App. 2002). Marinov’s non-compliance with

      Indiana Appellate Rule 46(A)(8)(a) is fatal to his case.


[5]   On appeal, Marinov does not explain the legal basis for his claim before the

      small claims court, except to list the days he claims he is owed wages and to

      state: “The Plaintiff demands judgment against you for $3,100.00., plus court

      cost of this action and under Indiana Low HEA 1469 two times of all no pay

      amounts-sums.” (Br. of Appellant at 3) (errors in original). The remainder of

      Marinov’s brief and his reply brief are rephrasings of his contentions that (1) the

      small claims court’s decision was incorrect; (2) he was not given the

      opportunity to present his case; and (3) there was no evidence on which the

      small claims court could have based its decision. Marinov does not cite the

      record, nor does he cite any case law or statute to support his arguments.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-SC-2807 | September 11, 2018   Page 3 of 4
[6]   In addition, pursuant to Indiana Appellate Rule 50(A)(2)(a), Marinov’s

      appendix is required to contain “the chronological case summary for the trial

      court or Administrative Agency.” The “Chronological Case Summary”

      included in Marinov’s appendix is a page, typed presumably by Marinov, with

      four dates - the date Marinov filed his claim, the date of the trial court’s order,

      the date of Marinov’s motion to correct error, and the date the trial court denied

      his motion to correct error. (See Appellant’s App. Vol. II at 2.) “[W]ithout a

      copy of the chronological case summary for the trial court . . . we have no way

      of determining whether the parties’ statements of the case are accurate.” Hughes

      v. King, 808 N.E.2d 146, 148 (Ind. Ct. App. 2004). The failure to include an

      item in an appendix does not itself waive an argument. App. R. 49(B).

      However, the dearth of items relevant to the appeal, such as the trial court’s

      Chronological Case Summary and Fiat Chrysler’s motion to dismiss, coupled

      with the absence of any cogent argument supported by the record or case law

      on appeal, results in waiver in this case.



                                              Conclusion
[7]   As Marinov has waived his appellate arguments by so substantially violating

      the Indiana Rules of Appellate Procedure that we cannot address his appeal, we

      affirm the decision of the small claims court.


[8]   Affirmed.


      Baker, J., and Robb, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-SC-2807 | September 11, 2018   Page 4 of 4